COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00366-CR


Roger Eugene Fain                         §    From the 372nd District Court

                                          §    of Tarrant County (1023944D)

v.                                        §    December 4, 2014

                                          §    Opinion by Justice Dauphinot

The State of Texas                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the order of the trial

court is affirmed in part and reversed in part. We affirm the trial court’s order as

to the blood on the Bic pen and in the closet. We reverse the trial court’s order

as to the hairs in Donahew’s hands, the pubic hair, blood on the bathroom faucet,

Donahew’s fingernail clippings, male DNA discovered on the bra and shirt

Donahew wore on the day of her death, and the knife. We remand this case to

the trial court for further proceedings in accordance with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By __/s/ Lee Ann Dauphinot_____________
                                        Justice Lee Ann Dauphinot